
	

114 SRES 108 ATS: Commemorating the discovery of the polio vaccine and supporting efforts to eradicate the disease.
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 108
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2015
			Mr. Durbin (for himself, Mr. Kirk, Mr. Leahy, Mrs. Shaheen, Mrs. Murray, Mrs. Boxer, Mr. Coons, Mr. Markey, Mr. Isakson, Ms. Ayotte, Mr. Reed, and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		October 21, 2015Committee discharged; considered and agreed toRESOLUTION
		Commemorating the discovery of the polio vaccine and supporting efforts to eradicate the disease.
	
	
 Whereas April 12, 2015, is the 60th anniversary of the announcement of the discovery of the first safe and effective polio vaccine;
 Whereas the vaccine was developed by Jonas Salk with the support of the National Foundation for Infantile Paralysis, now known as the March of Dimes Foundation;
 Whereas the vaccine developed by Jonas Salk was proven safe and effective in a massive nationwide field trial organized by the March of Dimes Foundation, relying on the largest peacetime mobilization of volunteers in the history of the United States;
 Whereas polio is a crippling and potentially fatal infectious disease for which there is no cure, which means that vaccination is the only viable pathway for eradication of the disease;
 Whereas nearly 60,000 children in the United States were reported to have polio in 1952 alone, with more than 20,000 cases of paralysis;
 Whereas, due to vaccination, polio was eliminated from the United States in 1979; Whereas the use of the inactivated polio vaccine developed by Jonas Salk and the oral polio vaccine developed by Albert Sabin has dramatically reduced the incidence of polio worldwide;
 Whereas the fight against polio has been part of the mission of the Centers for Disease Control and Prevention (referred to in this preamble as the CDC) since the 1950s;
 Whereas, as part of the fight against polio, the CDC established a national polio surveillance unit and worked with Jonas Salk and Albert Sabin to widely distribute vaccines;
 Whereas, through the Global Polio Eradication Initiative (referred to in this preamble as the Initiative), the Federal Government, Rotary International, the World Health Organization, the United Nations Children's Fund (commonly known as UNICEF), the Bill and Melinda Gates Foundation, and the United Nations Foundation have joined together with governments around the world to successfully reduce cases of polio by more than 99 percent since the launch of global polio eradication efforts;
 Whereas Rotary International, a global association founded in Illinois, has contributed more than $1,000,000,000 alone to, and volunteered countless hours in, the global fight against polio;
 Whereas October 24 of each year is recognized internationally as World Polio Day to commemorate the fight against the disease;
 Whereas, according to the CDC, polio vaccination has prevented over 13,000,000 paralytic polio cases and 650,000 deaths since 1988;
 Whereas only 3 countries (Afghanistan, Nigeria and Pakistan) remained polio-endemic in 2014, which is a decrease from more than 125 countries in 1988;
 Whereas there is a global push to eradicate polio by 2018; Whereas investments in polio eradication are helping improve routine immunization systems and creating lasting infrastructure to support other health priorities;
 Whereas the Initiative is finding and reaching the most vulnerable children in the world with the polio vaccine and combining those efforts with other health care resources;
 Whereas, in December 2011, the CDC activated Emergency Operations Center of the CDC to support the final push for polio eradication; Whereas the eradication of polio would be the only time in history aside from the eradication of smallpox that a disease affecting humans has been eradicated, and the eradication of polio would be a once-in-a-generation opportunity for global public health; and
 Whereas the success of the polio vaccine has shown the public what sustained medical research can accomplish and should encourage support for future Federal funding for biomedical research and public health prevention and control: Now, therefore, be it
		
	
 That the Senate— (1)commends the work of Jonas Salk and Albert Sabin in developing effective, safe vaccines for polio;
 (2)supports the goals and ideals of the Global Polio Eradication Initiative; (3)encourages and supports the international community of governments and nongovernmental organizations in remaining committed to the eradication of polio; and
 (4)encourages the Federal Government to continue committing funding to the Global Polio Eradication Initiative and for biomedical and basic scientific research so that more life-saving discoveries can be made.
			
